t c memo united_states tax_court theodore a pride petitioner v commissioner of internal revenue respondent docket no 10273-o1l filed date theodore a pride pro_se russell k stewart for respondent memorandum opinion cohen judge respondent sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or after conducting a hearing under sec_6330 the hearing was conducted at petitioner’s reguest in response to a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and petitioner contends - that the internal_revenue_service irs collected moneys from third parties who had assets belonging to his professional_corporation and that excess collections were or should have been applied to his personal tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in philadelphia pennsylvania at the time that he filed his petition on or about date petitioner stipulated toa decision in this court for his taxable years through as follows ordered and decided that there are deficiencies in income_tax due from the petitioner for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the decision also provided that there was an addition_to_tax due from petitioner for under sec_6651 in the amount of dollar_figure as of the time that the notice of lien involved in this case was filed the deficiencies for and had been paid the balances due from petitioner for and were dollar_figure dollar_figure and dollar_figure respectively petitioner operated a dental practice as a professional_corporation from through the corporation was liable for federal employment_taxes and corporate income taxes petitioner filed returns for the corporation but he did not pay the tax_liabilities after the taxes were assessed approximately dollar_figure was collected by levy upon assets of the corporation in the possession of third parties petitioner’s corporation filed a refund_suit in the u s district_court for the eastern district of pennsylvania docket no contending that the excess of the moneys collected by levies on corporate assets should have been applied to his personal income_tax liabilities or should be refunded the district_court appointed a certified_public_accountant as a special master to meet with the accountants for both parties in an attempt to determine the correct amounts of assessment of interest and penalties and payments with respect to the corporation’s tax_liabilities in a memorandum opinion and order filed date the district_court concluded that only dollar_figure was available to have been applied to petitioner’s personal income_tax liabilities the district_court concluded that the irs properly accounted for all payments made by the third parties applying the payments first to the oldest liabilities of the corporation and that penalties and interest had appropriately accrued on the balances remaining q4e- at his hearing before the appeals officer petitioner was presented with literal transcripts of his tax accounts for the years in issue petitioner argued that he had paid the liability but the appeals officer concluded that there was no record of any payments that were not reflected on the account discussion in support of his argument petitioner presented lists of checks issued by blue shield that purportedly represent payments applied to his tax_liabilities for and because the checks totaled more than the amount that he believes was owing for petitioner argues that the excess should have been applied to his account for the years in issue there is no evidence authenticating the lists of checks petitioner represents that the same lists of checks were presented in the district_court litigation the district_court concluded that no excess of payments on petitioner’s corporation’s liabilities remained for application to petitioner’s personal income_tax liabilities with the exception of dollar_figure whether that amount was applied to the years in issue or to the earlier years is not clear from the record in any event the records presented by petitioner do not show any balances that should have been and were not applied to the years in issue - - at trial petitioner also questioned why a prior lien against his property filed in date was released against his deceased spouse on date although this issue had not been raised at the hearing before the appeals officer respondent subsequently provided petitioner with transcripts of the liability of his deceased spouse reflecting assessments of the same amounts of liabilities for through as had been determined against petitioner and unpaid balances for through in the same amounts as those involved in this proceeding there is no indication that the lien was released as a result of payments made by petitioner’s spouse to reflect the foregoing decision will be entered for respondent
